DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed June 29, 2022 has been entered.  Claims 1, 3-11 and 13-20 remain pending in the application.  The previous objections to claims 1-18 are withdrawn in light of applicant's amendment to claims 1 and 11.  The previous double patenting rejections of claims 1-19, 11-18 and 20 are withdrawn in light of applicant’s filing of a terminal disclaimer.
Claim Objections
Claims 19 is objected to because of the following informalities:  
In claim 19 line 11, “integrally formed” should be changed to --integral--, since the disclosed seal is not formed at the same time as the cover.  As disclosed in paragraph [0052] of the specification, the “main body 46 is formed as a molded rigid plastic part while a seal member 54 is over molded or created in a two-shot molding process after formation of the main body 46 of the cover member,” which means that the annular receiving slot must be formed prior to the seal and cannot therefore be integrally formed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,901,628 to Bornholt in view of U. S. Patent Publication 2007/0148027 to Sommer and U. S. Patent 6,394,753 to Maki.
Bornholt teaches a three piece pump assembly, comprising (since the recitation of comprising is open ended, the three piece pump assembly can have more than three pieces and the Bornholt pump has more than three pieces which therefore reads on the limitation of a three piece pump assembly comprising):
a pump body (1) including an inlet port (1b), an outlet port (1d) and an open rotor chamber (opening in the end of 1); a rotor assembly (3, 26) configured to be received within the open rotor chamber, the rotor assembly (3, 26) including a rotor shaft (6) extending between a drive shaft portion (portion of 6 that is in the pump body 1) and a stub shaft (portion of 6 that is in the cover 7) formed on an opposite end of the rotor shaft (6) (Fig. 1; col. 2 lines 26-55); and
a cover member (7, 8) having a body (7) and a seal member (8) integral with the body (7) to prevent separation of the seal member (8) from the body (7) (once assembled the cover and seal are integral in the same way as the cover and seal taught by applicant which prevents separation of the seal member from the body) (Fig. 1; col. 2 lines 49-55),
wherein the cover member (7, 8) is configured to be received and retained on the pump body (1) such that the cover member (7, 8) rotatably supports the stub shaft (portion of 6 that is in the cover 7) of the rotor shaft (6) and the seal member (8) is positioned in direct contact with the body (7) of the cover member (7, 8) and the pump body (1) to create a seal between the pump body (1) and the cover member (7, 8) (Fig. 1; col. 2 lines 49-55),
wherein the cover member (7, 8) is mechanically secured to the pump body (1) to retain the rotor assembly (3, 26) within the rotor chamber (Fig. 1; col. 2 lines 49-52),
wherein the body (7) of the cover member (7, 8) includes an annular receiving slot (groove for seal 8) on an inner surface (based on applicant’s disclosure, an inner surface is one which faces the inside of the pump body) of the body (7), wherein the seal member (8) is received and retained within the annular receiving slot (groove for 8) (Fig. 1; col. 1 lines 48-52), and
wherein the rotor shaft (6) extends from the pump body (1) for engagement with a drive motor coupled to the pump and operable to drive rotation of the pump (Fig. 1; col. 2 lines 48-49).
Bornholt teaches a hydraulic pump instead of a pump for a flowable food product.  Sommer teaches a flowable food product dispenser for dispensing a flowable food product from a supply of the flowable food product, comprising a positive displacement pump for use in the food product dispenser and operable to pump the flowable food product dispenser (Fig. 1; paragraph [0001]).  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the pump taught by Bornholt with the food product taught by Sommer in order to use the pump in the food-processing industry (paragraph [0001]).
Bornholt teaches a rotary vane pump instead of an impeller pump.  Sommer is silent as to the details of the pump rotor.  However, Maki teaches a pump comprising:
a pump body (60) including an open impeller chamber; an impeller assembly (20, 30) configured to be received within the open impeller chamber, the impeller assembly (20, 30) including an impeller shaft (30) and an impeller portion (20) having a plurality of vanes, wherein the impeller portion (20) is molded over an interface section (outer surface of 30) of an impeller shaft (30) to prevent separation of the impeller portion (20) and the impeller shaft (30), and wherein the interface section (outer surface of 30) includes a plurality of splines (39) that frictionally engage the impeller portion (20) (Figures 1, 2, 4-6 and 10; col. 2 lines 3-11 and col. 3 lines 42-48, wherein it is disclosed that the rubber impeller 20 is molded over the interface section 39).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, modify the pump taught by Bornholt with the impeller taught by Maki since it has been held that a simple substitution of one known element, the impeller of Maki, for another, the vane rotor of Bornholt, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,901,628 to Bornholt in view of U. S. Patent Publication 2007/0148027 to Sommer, U. S. Patent 6,394,753 to Maki and U. S. Patent Publication 4,140,4445 to Allen.
Bornholt, Sommer and Maki teach a pump having all the limitations of claims 1 and 11, as detailed above, but Bornholt does not teach an impeller, Sommer is silent as to the details of the rotor and Maki further teaches the impeller portion formed from an elastomeric material (rubber) (col. 2 lines 3-5), but does is silent as to the material of the impeller shaft.  Allen teaches a pump wherein a rotor shaft (50) is formed from molded plastic (col. 5 lines 3-11).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the pump taught by Bornholt with the shaft material taught by Allen, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,901,628 to Bornholt in view of U. S. Patent Publication 2007/0148027 to Sommer, U. S. Patent 6,394,753 to Maki and U. S. Patent 5,538,395 to Hager.
Bornholt, Sommer and Maki teach a pump having all the limitations of claim 5, as detailed above, including wherein the cover member is secured to the pump body, but do not teach the use of ultrasonic welding.  Hager teaches a pump wherein a cover is attached to a body by ultrasonic welding (claim 2).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the pump taught by Bornholt with the ultrasonic welding taught by Hager in order to use a means of securing that also seals.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,901,628 to Bornholt in view of U. S. Patent Publication 2007/0148027 to Sommer, U. S. Patent 6,394,753 to Maki and U. S. Patent Publication 2013/0064694 to Köck.
Bornholt, Sommer and Maki teach a pump having all the limitations of claims 7 and 16, as detailed above, but Bornholt is silent as to how the seal member is formed and Maki and Sommer do not teach the seal member in an annular receiving groove.  Köck teaches a pump wherein:
a seal member is molded within the annular receiving slot (groove) (paragraph [0009]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the pump taught by Bornholt with the seal member formed in the groove as taught by Köck in order to assure that the seal is not damaged before being received in the slot.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,660,536 to Karls in view of U. S. Patent Publication 2007/0148027 to Sommer and U. S. Patent Publication 2020/0141410 to Kawasaki.
Referring to claim 10, Karls teaches a pump comprising:
a pump body (132) including an inlet port (146), an outlet port (158) and an open impeller chamber (134) (Figures 3-7; col. 3 lines 4-13); 
an impeller assembly configured to be received within the open impeller chamber (134), the impeller assembly including an impeller shaft (28) and an impeller portion (44) having a plurality of vanes (46) (Figures 3-7; col. 2 lines 26-33 and 56-58); and
a cover member having a body (56) and a seal member (70) integral with the body (56) (once assembled the body and seal are integral in the same way as the cover and seal taught by applicant), wherein the cover member is configured to be received and retained on the pump body (132) such that the seal member (70) is positioned between the body (56) of the cover member and the pump body (132) (Figures 3-7; col. 2 lines 22-25),
wherein the impeller portion (44) includes a rear seal (axial end 50 of the impeller portion 44 forms a seal) integrally formed as part of the impeller portion (44) and located in the impeller chamber (134), wherein the rear seal (axial end 50 of the impeller portion 44) surrounds the drive shaft portion (28) and contacts a rear face of the pump body (132) to create a seal with the rear face around the impeller shaft when the impeller assembly (44) is received in the pump body (132) (Figures 3-7; col. 2 lines 5-9, and 62-67).
Karls teaches a seawater pump and seawater could be used as a food product or ingredient thereof but is silent as to the use of the seawater as a food product.  Sommer teaches a flowable food product dispenser for dispensing a flowable food product from a supply of the flowable food product, comprising a positive displacement pump for use in the food product dispenser and operable to pump the flowable food product dispenser (Fig. 1; paragraph [0001]).  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the pump taught by Karls with the food product taught by Sommer in order to use the pump in the food-processing industry (paragraph [0001]).
Karls and Sommer do not teach the rear seal being axially spaced from the plurality of vanes.  Kawasaki teaches a pump wherein:
a rear seal (10B) is axially spaced from a plurality of vanes (42) and surrounds an impeller shaft (7) (Fig. 7; paragraph [0079]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the pump taught by Karls with the rear seal axial spacing taught by Kawasaki in order to provide some isolation of the seal from the relative movement (flexing) of the impeller vanes.
Referring to claim 19, Karls teaches a pump, comprising:
a pump operable to pump the flowable food product out of the dispenser (130); and a drive motor (engine) coupled to the pump and operable to rotate the pump (Figures 3-7; col. 3 lines 4-9), wherein the pump comprises:
a pump body (132) including an inlet port (150, 152), an outlet port (158) and an open impeller chamber (134) (Figures 3-7; col. 3 lines 4-13); 
an impeller assembly configured to be received within the open impeller chamber (134), the impeller assembly including an impeller shaft (28) and an impeller portion (44) having a plurality of vanes (46) (Figures 3-7; col. 2 lines 26-33 and 56-58); and
a cover member having a body (56) and a seal member (70) integral with the body (56) (once assembled they are integral in the same way as the cover and seal taught by applicant), therefore, the recitation of the seal member being integrally formed with the body has not been given patentable weight), wherein the cover member is configured to be received and retained on the pump body (132) such that the seal member (70) is positioned between the body (56) of the cover member and the pump body (132) (Figures 3-7; col. 2 lines 22-25), 
wherein the impeller portion (44) includes a rear seal (axial end 50 of the impeller portion 44 forms a seal) integrally formed as part of the impeller portion (44) and located in the impeller chamber (134), wherein the rear seal (axial end 50 of the impeller portion 44) surrounds the drive shaft portion (28) and contacts a rear face of the pump body (132) to create a seal with the rear face of the pump body (132) around the impeller shaft (28) when the impeller assembly (44) is received in the pump body (132) (Figures 3-7; col. 2 lines 5-9, and 62-67). 
Karls teaches a seawater pump and seawater could be used as a food product or ingredient there of but is silent as to the use of the seawater as a food product.  Sommer teaches a flowable food product dispenser for dispensing a flowable food product from a supply of the flowable food product, comprising a positive displacement pump for use in the food product dispenser and operable to pump the flowable food product dispenser (Fig. 1; paragraph [0001]).  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the pump taught by Karls with the food product taught by Sommer in order to use the pump in the food-processing industry (paragraph [0001]).
Karls and Sommer do not teach the rear seal being axially spaced from the plurality of vanes.  Kawasaki teaches a pump wherein:
a rear seal (10B) is axially spaced from a plurality of vanes (42) and surrounds an impeller shaft (7) (Fig. 7; paragraph [0079]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the pump taught by Karls with the rear seal axial spacing taught by Kawasaki in order to provide some isolation of the seal from the relative movement (flexing) of the impeller vanes.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,901,628 to Bornholt in view of U. S. Patent 6,394,753 to Maki, U. S. Patent Publication 2013/0064694 to Köck and U. S. Patent Publication 2007/0148027 to Sommer.
Bornholt teaches a three piece pump assembly comprising (since the recitation of comprising is open ended, the three piece pump assembly can have more than three pieces and the Bornholt pump has more than three pieces which therefore reads on the limitation of a three piece pump assembly comprising):
a pump body (1) including an inlet port (1b), an outlet port (1d) and an open rotor chamber (opening in the end of 1); a rotor assembly (3, 26) configured to be received within the open rotor chamber, the rotor assembly (3, 26) including an rotor shaft (6) extending between a drive shaft portion (portion of 6 that is in the pump body 1) and a stub shaft (portion of 6 that is in the cover 7) formed on an opposite end of the rotor shaft (6) (Fig. 1; col. 2 lines 26-55); and
a cover member (7, 8) having a body (7) and a seal member (8) integral with the body (7) of the cover member (7, 8) to prevent separation of the seal member (8) form the body (7) (once assembled the cover and seal are integral in the same way as the cover and seal taught by applicant which prevents separation of the seal member from the body) (Fig. 1; col. 2 lines 49-55),
wherein the cover member (7, 8) is configured to be received and retained on the pump body (1) such that the cover member (7, 8) rotatably supports the stub shaft (portion of 6 that is in the cover 7) of the rotor shaft (6) and the seal member (8) is positioned in direct contact with the body (7) of the cover member (7, 8) and the pump body (1) to create a seal between the pump body (1) and the cover member (7, 8) (Fig. 1; col. 2 lines 49-55).
Bornholt teaches a rotary vane pump instead of an impeller pump.  Maki teaches a pump comprising:
a pump body (60) including an open impeller chamber; an impeller assembly (20, 30) configured to be received within the open impeller chamber, the impeller assembly (20, 30) including an impeller portion (20) having a plurality of vanes, wherein the impeller portion (20) is molded over an interface section (outer surface of 30 having splines 39) of an impeller shaft (30) to prevent separation of the impeller portion (20) and the impeller shaft (30) (Figures 1 and 2; col. 2 lines 3-11 and col. 3 line 42-44, wherein it is disclosed that the rubber impeller 20 is molded over the interface section 39 of shaft 30)
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, modify the pump taught by Bornholt with the impeller taught by Maki since it has been held that a simple substitution of one known element, the impeller of Maki, for another, the vane rotor of Bornholt, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Bornholt teaches the seal member in the annular receiving slot of the body, but is silent as to how the seal member is formed there and Maki does not teach the seal member in an annular receiving groove.  Köck teaches a pump wherein:
a seal member is molded within an annular receiving slot (groove) of a cover member (paragraph [0009]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the pump taught by Bornholt with the seal member formed in the groove as taught by Köck in order to assure that the seal is not damaged before being received in the slot.
Bornholt teaches a hydraulic pump instead of a pump for a flowable food product.  Maki and Köck do not teach the pumping of a food product.  Sommer teaches a flowable food product dispenser for dispensing a flowable food product from a supply of the flowable food product, comprising a positive displacement pump for use in the food product dispenser and operable to pump the flowable food product dispenser (Fig. 1; paragraph [0001]).  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the pump taught by Bornholt with the food product taught by Sommer in order to use the pump in the food-processing industry (paragraph [0001]).
Response to Arguments
Applicant's arguments filed on June 29, 2022 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant argues that
Bornholt requires a bearing sleeve 9 to support the impeller shaft, a packing 19 to seal around the impeller shaft, a valve plate 4 to define the inlet and outlet to the impeller chamber, a slide block 2 to define the movement path of the impeller blades and a rotor 3 that is secured somehow to the shaft 6

and therefore, does not teach a three piece design.  However, the claims recite a “three piece pump assembly . . . comprising.”  While the three piece pump assembly must have three pieces, since the recitation of “comprising” is open ended, the three piece pump assembly can also have more than three pieces. The Bornholt pump has more than three pieces which therefore reads on the limitation of a “three piece pump assembly . . . comprising.”  For the same reasons, Sommer and Maki also teach a “three piece pump assembly . . . comprising.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746